Case 1:19-cv-00487-JMS-KJM Document 41 Filed 02/14/20 Page 1 of 2        PageID #: 337




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                               UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                     )   Case No.: 1:19-cv-487 JMS-KJM
                                             )   (Copyright)
                 Plaintiffs,                 )
           vs.                               )
                                             )   CERTIFICATE OF SERVICE
   Muhammad Faizan, et al.                   )
                                             )
                 Defendants.                 )
                                             )

                                  CERTIFICATE OF SERVICE

             The undersigned hereby certifies that on the date and by the methods of

  service noted below, a true and correct copy of the First Amended Complaint [Doc.

  #40] and all exhibits and declarations [Docs.##40-1 through 40-7] were served by

  AIRMAIL to the following:

             Muhammad Faizan
             HMA Mobiles & Computers
             Sialkot Rd, Islampura Jagna,
             Gujranwalka, Punjab 52250
             PAKISTAN
  19-487
Case 1:19-cv-00487-JMS-KJM Document 41 Filed 02/14/20 Page 2 of 2   PageID #: 338




           DATED: Kailua-Kona, Hawaii, February 14, 2020.


                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Plaintiff




                                          2
  19-487
